Consent of Independent Registered Public Accounting Firm The Board of Directors Catalyst Paper Corporation We consent to the use of the following reports in this annual report on Form 40-F (the “Form40-F”) of Catalyst Paper Corporation (the “Company”): · Auditors’ Report to the Shareholders dated February 5, 2008, except as to note 29 which is as of February 11, 2008, on the consolidated balance sheets of the Company as at December 31, 2007 and 2006, and the consolidated statements of earnings and comprehensive income, shareholders’ equity and cash flows for each of the years in the three-year period ended December 31, 2007 included in the Annual Report of the Company and incorporated by reference in the Form 40-F; · Report of Independent Registered Public Accounting Firm dated February 5, 2008 on the Company’s internal control over financial reporting as of December 31, 2007 included in the Annual Report of the Company and incorporated by reference in the Form 40-F; · Comments by Auditors for U.S. Readers on Canada – U.S. Reporting Differences dated February 5, 2008 included herein; and (signed) KPMG LLP Chartered
